Case 5:20-cv-08096-VKD Document 12 Filed 12/17/20 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
=e
Civil Action No.

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) __ BotsCrew, Inc. c/o Gust Delaware, Inc.
was received by me on (date) = 49/41/2020.

(} I personally served the summons on the individual at (place)
on (date) 3 OF

 

 

J [left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

 

on (date) ; and mailed a copy to the individual’s last known address; or

4 I served the summons on (name of individual) Allison Rathmanner » who is

designated by law to accept service of process on behalf of (name of organization) eoKCRW fae.
c/o Gust Delaware, inc. / Delaware.com = iis a
c/o- Harvard Business Services,Inc....__ ™" “”_ 12/15/2020_0900 hrs

1992 Coastal Hwy., Lewes, Delaware 19958
CI I returned the summons unexecuted because _ :or

©) Other Gpecify):

My feesare$ 110.00 _fortraveland$ = ------- for services, foratotalof$ 440.00

I declare under penalty of perjury that this information is true.

     

Date: 12/15/2020 ee ere eg Gu ag
a Berver’s signature

David W. Behr / Private Investigator
Printed name and title

P.O. Box 3939 Ocean City, Maryland 21843

Server’s address

Additional information regarding attempted service, etc:

 
